   SO ORDERED.


   SIGNED this 14 day of June, 2019.

                                                     ___________________________________________
                                                     Stephani W. Humrickhouse
                                                     United States Bankruptcy Judge
_________________________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION
   IN RE:

   WAYNE BAILEY, INC.
                                                      CASE NO. 18-00284-5-SWH
                                                      CHAPTER 11
                                   DEBTOR.


   JOHN C. BIRCHER, III, PLAN
   TRUSTEE FOR WAYNE BAILEY, INC.
   and WAYNE BAILEY, INC.,

                                       Plaintiffs,

                      vs.                             ADV. PRO. NO. 19-00056-5-SWH

   GREAM TRUCKING, INC.,

                                  Defendant.


    SECOND STIPULATED ORDER OF EXTENSION OF TIME FOR DEFENDANT TO
                        RESPOND TO COMPLAINT


            THIS MATTER, coming before the Court upon the request by Defendant Gream

    Trucking, Inc. (“Defendant”) for a second extension of time to file its response to the

    Complaint, to which Plaintiffs JOHN C. BIRCHER, III, PLAN TRUSTEE FOR WAYNE

    BAILEY, INC. and WAYNE BAILEY, INC. (“Plaintiffs”), have no opposition.
       Accordingly, IT IS HEREBY STIPULATED, AGREED, and ORDERED, by and

among counsel for Defendant and Plaintiffs, that the deadline within which Defendant is

required to respond the Complaint [D.E. 1] filed in the above-captioned matter is extended

through and including June 26, 2019.

STIPULATED AND AGREED TO BY:

FRIEDMAN MAGUIRE & CAREY, P.C.               STUBBS & PERDUE, P.A.

BY: s/Michelle L. Carey                      BY:    s/Joseph Z. Frost

MICHELLE L. CAREY                            JOSEPH Z. FROST (NCSB No. 44387)
mcarey@fmpclaw.com                           jfrost@stubbsperdue.com
150 South Wacker Drive                       9208 Falls of Neuse Road, Suite 201
Suite 2600                                   Raleigh, North Carolina 27615
Chicago, IL 60606                            T: (919) 870-6258
T: (312) 982-7464                            F: (919) 870-6259

Counsel for Defendant                        Counsel for Plaintiff John C. Bircher, III, Plan
                                             Trustee for Wayne Bailey, Inc. and Plaintiff
                                             Wayne Bailey, Inc.


                                  END OF DOCUMENT
